tcmemo_2012_110 united_states tax_court superior trading llc jetstream business limited tax_matters_partner et al petitioners v commissioner of internal revenue respondent 1the following cases are consolidated herewith nero trading llc jetstream business limited tax_matters_partner docket no pawn trading llc jetstream business limited tax_matters_partner docket no howa trading llc jetstream business limited tax_matters_partner docket no queen trading llc jetstream business limited tax_matters_partner docket no rook trading llc jetstream business limited tax_matters_partner docket no galba trading llc jetstream business limited tax_matters_partner docket no tiberius trading llc jetstream business limited tax_matters_partner docket no blue ash trading llc jetstream business limited tax_matters_partner docket no lyons trading llc jetstream business limited tax_matters_partner docket no sterling trading llc jetstream business limited tax_matters_partner docket no good karma trading llc jetstream business limited tax_matters_partner docket no and warwick trading llc jetstream business limited a partner other than the tax_matters_partner docket no this opinion supplements our prior opinion 137_tc_70 in all dockets consolidated therein except for tiffany trading llc walnut fund llc tax_matters_partner docket no continued docket nos filed date john e rogers and nicholas c mowbray for petitioners lawrence charles letkewicz and laurie a nasky for respondent supplemental memorandum opinion wherry judge each of these consolidated cases constitutes a partnership-level proceeding under the unified_audit and litigation provisions of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite commonly referred to as tefra following a lengthy trial conducted the week of date in chicago illinois we issued an opinion continued and lonsway trading llc bengley fund llc tax_matters_partner docket no see also infra note sec_3 and on date 137_tc_70 superior trading i pursuant to the determinations set forth in superior trading i we entered decisions in all of the previously consolidated cases on date each decision sustained respondent’s adjustments to the partnership items of the purported partnership at issue and the applicability of penalties as determined in the underlying notice of final_partnership_administrative_adjustment fpaa issued pursuant to sec_6223 in the given case 2superior trading i covered consolidated cases all cases that are the subject of this supplemental opinion and tiffany trading llc walnut fund llc tax_matters_partner docket no and lonsway trading llc bengley fund llc tax_matters_partner docket no we have since lost jurisdiction over the latter two cases see infra note 3the decisions included those entered in the cases of tiffany trading llc walnut fund llc tax_matters_partner docket no and lonsway trading llc bengley fund llc tax_matters_partner docket no see supra note sec_1 and each of these two decisions is now final within the meaning of sec_7481 see infra note consequently the two cases are no longer subject_to our jurisdiction as a general_rule the tax_court lacks jurisdiction to vacate a decision once it becomes final 859_f2d_115 9th cir citing 235_f2d_97 9th cir aff’d 352_us_1027 aff’g 86_tc_1319 cf 127_tc_109 n describing the very limited exceptions to this rule none of which applies here 4unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax continued on date pursuant to rule petitioners in of the original cases which continue to remain consolidated here timely filed a motion for reconsideration of superior trading i on date these moving petitioners filed a motion under rule to vacate the decisions in the respective cases the two motions contain substantially_similar text respondent filed continued court rules_of_practice and procedure 5the motion for reconsideration was filed in all cases previously consolidated for trial and briefing and covered by superior trading i except for tiffany trading llc walnut fund llc tax_matters_partner docket no and lonsway trading llc bengley fund llc tax_matters_partner docket no 6filing a motion to vacate terminates the running of time to file a notice of appeal under sec_7483 this in turn prevents our decision from becoming final for purposes of sec_7481 as a result we retain jurisdiction over a case in which a motion to vacate has been timely filed rule requires that a ny motion to vacate or revise a decision with or without a new or further trial be filed within days after the decision has been entered unless the court otherwise permit s fed r app p a provides that i f under tax_court rules a party makes a timely motion to vacate or revise the tax court’s decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later in the cases of tiffany trading llc walnut fund llc tax_matters_partner docket no and lonsway trading llc bengley fund llc tax_matters_partner docket no no motions were filed to reconsider superior trading i or to vacate our respective decisions further in neither case was a notice of appeal filed with the clerk of the tax_court within days after the decision of the tax_court was entered see sec_7483 consequently in each of these two cases the decision of the tax_court became final continued objections to both the motion to reconsider superior trading i and the motion to vacate the accompanying decisions reconsideration pursuant to rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 we have discretion to grant a motion for reconsideration but will not do so unless the moving party can point to unusual circumstances or substantial error id see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner t c pincite see also estate of turner v commissioner t c __ __ slip op pincite date for the reasons discussed below we will deny both motions continued u pon the expiration of the time allowed for filing a notice of appeal see sec_7481 as explained supra note we lack jurisdiction over a case in which the decision is final background we adopt the findings_of_fact we made in superior trading i for convenience and clarity we repeat some of these findings as necessary for the disposition of the two motions discussion i instant replay a a swing and four misses john rogers is a tax lawyer who devised and marketed the paternalistically called dad an acronym for distressed asset debt shelter at issue in the consolidated cases see generally superior trading i t c pincite to effectuate the dad shelter in these cases rogers set up an elaborate rube goldberg machine consisting of a purported partnership between arapua a brazilian retailer and jetstream a british virgin islands company ostensibly for servicing and collecting distressed consumer receivables owed to the retailer trading companies which came to hold arapua’s consumer receivables and holding_companies in which individual u s investors invested 7unless otherwise indicated defined terms continue to have the meaning ascribed to them in superior trading i in superior trading i we held that a bona_fide partnership was never formed for federal tax purposes between arapua and jetstream arapua never made a valid contribution of the consumer receivables to the purported partnership under sec_721 these receivables should not receive carryover_basis treatment under sec_723 and arapua’s claimed contribution and subsequent redemption from the purported partnership should be collapsed into a single transaction and recharacterized as a simple sale of the receivables these are all alternative holdings each by itself sufficient to sustain respondent’s adjustments to the partnership items of the respective purported partnerships as we explained in superior trading i under any one of these holdings the basis of arapua’s receivables in the hands of the various purported partnerships that came to acquire ownership interests in them is zero consequently each of our alternative holdings results in a gross_valuation_misstatement within the meaning of sec_6662 therefore in superior trading i we sustained respondent’s determination of a accuracy-related_penalty for all consolidated cases b view from the bleachers granting motions to reconsider and vacate lies within our discretion see generally 134_tc_211 citing 110_tc_440 and kun v commissioner t c memo rev’d on other grounds 650_f3d_691 d c cir the motions before us to reconsider and vacate are a curious admixture of a regurgitation of unfounded assertions and half-baked theories soundly rejected in superior trading i a disingenuous criticism of our holdings in that opinion and fanciful claims of newly discovered evidence that allegedly undermines our findings_of_fact supporting those holdings consequently these motions merit no more than a summary denial yet we recognize that the dispute at the center of the consolidated cases could morph and present itself in other manifestations therefore to provide additional guidance on our interpretation of the applicable law we have set forth in some detail our reasons for denying the motions in so doing we have no illusions of persuading all moving petitioners instead we write now for the benefit of the silent waters that run deep --the dozens of deep-pocketed investors who acquired ownership interests in the various holding_companies which in turn sought to exploit the inflated basis of the arapua receivables after all the linen is washed these investors constitute the fonts whither the promised tax savings from chimeral losses would have drained and whence the required tax_payments for determined deficiencies and accuracy-related_penalties will flow under sec_6231 the term ‘partner’ means any person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership as we described in superior trading i the investors in the holding_companies were never members in the same limited_liability_company as arapua regardless to the extent their income_tax_liability is affected by the basis of the arapua receivables a partnership_item in these partnership-level proceedings these investors are partners for purposes of these proceedings consequently pursuant to sec_6226 each such investor shall be treated as a party to such action and though it is already too late for these deemed parties to participate in these proceedings it might not be too early for them to begin preparing for what is surely coming down the pike--computational adjustments by means of either direct assessment or partner-level deficiency proceedings see generally 137_tc_220 ii burnishing fool’s gold the twin motions to reconsider and to vacate resurrect in the garb of new arguments and novel approaches petitioners’ failed claims from superior trading i either advanced at trial or developed in posttrial briefs that a bona_fide partnership was formed between arapua and jetstream for servicing arapua’s distressed receivables the motions fault superior trading i for denying that arapua and jetstream had a common intention to collectively pursue a joint economic outcome and that arapua and jetstream ever came together to constitute an ‘entity’ for this purpose superior trading i t c pincite the motions adduce three grounds for reversing these conclusions 337_us_733 no longer governs whether a partnership exists for federal_income_tax purposes sec_704 obviates an inquiry into the parties’ subjective intent to form a partnership and 319_us_436 compels us to find a valid partnership here all of these arguments repudiate petitioners’ own reasoning expounded before at and after trial while contorting both statutory law and caselaw a culberston is dead long live culbertson citing 310_f2d_412 7th cir the motion to reconsider alleges that the court erred by relying on the decisions set forth in 337_us_733 327_us_280 and 88_tc_1405 these cases were decided well before the passage of the check-the-box rules and prior to the passage of sec_704 of the code as such they are no longer determinative of what should be considered a partnership instead the proper test for determining whether an entity is a valid partnership is instead sic found either under 319_us_436 or sec_704 e this allegation is hypocrisy cloaked in hyperbole petitioners had espoused fealty to culbertson well before these proceedings got underway and continued to swear allegiance to it up until the motion for reconsideration as respondent points out in his objection to this motion petitioners discuss culbertson with approval in their post-trial brief a s a landmark case culbertson and its progeny look to the facts and circumstances surrounding the partnerships then petitioners provide an eight-line block quote from culbertson which ends with the words the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise in the materials rogers used to sell the dad shelters rogers described culbertson and 327_us_280 as the legal standard for determining whether a partnership existed citations omitted moreover in superior trading i t c pincite in the paragraph immediately following citations of 337_us_733 327_us_280 88_tc_1405 we had acknowledged that the so-called check-the-box regulation sec_301_7701-3 proced admin regs certainly allows ‘an eligible_entity with at least two members to elect to be classified as a partnership’ emphasis supplied we concluded h owever that we remain far from persuaded that arapua and jetstream ever came together to constitute an ‘entity’ for this purpose id emphasis supplied yet the motion to reconsider alleges that our citation of culbertson in superior trading i reveals a disregard of the impact of the check-the-box regulation the motion to reconsider seems to have gone beyond the pale of zealous advocacy and hovers perilously close to insincerity moving petitioners claim in a footnote that t he court additionally misapplies the check-the-box_regulations by stating a n eligible_entity with at least two members to elect to be classified as a partnership under the check-the-box_regulations entities with two members that are not per-se corporations as defined under sec_301_7701-2 are by default partnerships sec_301_7701-2 no election is required omissions insertions and awkward grammar in original moving petitioners’ argument would be amusing if it were not so costly in terms of the total_tax dollars at stake we had cited the check-the-box regulation sec_301_7701-3 proced admin regs for the proposition that an elective classification as a partnership was available to arapua and jetstream but only if the two together would otherwise be recognized as an entity for this purpose sec_301_7701-2 proced admin regs is explicit that for purposes of sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes emphasis supplied whether the classification as a partnership is effected by affirmative election or by electing not to disturb the default classification was beside the point that we were making sec_301_7701-3 proced admin regs provides that an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301 b or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner paragraph b of this section provides a default classification for an eligible_entity that does not make an election thus elections are necessary only when an eligible_entity chooses to be classified initially as other than the default classification or when an eligible_entity chooses to change its classification emphasis supplied 9in 42_tc_1067 the court listed continued continued the following factors none of which alone is dispositive as relevant for concluding whether as a factual matter a partnership was formed the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise the import of these so-called luna factors has not dissipated any after the promulgation of sec_301_7701-3 proced admin regs see generally wb acquisition inc v commissioner tcmemo_2011_36 stating that in luna v commissioner this court distilled the principles mentioned in commissioner v tower and commissioner v culbertson to set forth the luna factors as relevant in evaluating whether parties intend to create a partnership for federal_income_tax purposes and applying the luna factors to determine whether a joint_venture existed for the years at issue it may be argued that the date contribution agreement pursuant to which arapua transferred its receivables favorably disposes the first two luna factors towards a finding of a valid partnership the tax_accounting prepared for the nominal partnership between arapua and jetstream arguably does the same with respect to the seventh luna factor other than these possible tenuous contentions however no evidence has been introduced that would support a valid partnership under the remaining five luna factors continued continued initially there was no showing that arapua had any actual say in how the receivables were to be serviced or otherwise managed to the contrary as indicated infra text between note sec_11 and sec_12 rogers apparently acted unilaterally in engaging multicred as the loan servicer this weighs against a valid partnership under both the third luna factor addressing the parties’ control_over income and capital and the eighth luna factor requiring mutual control_over and mutual responsibilities for the enterprise moreover it is extremely doubtful that arapua shar ed a mutual proprietary interest in the net profits and ha d an obligation to share losses as set forth in the fourth luna factor at trial respondent introduced credible_evidence that the arapua receivables which petitioners there claimed constituted arapua’s contribution were the same that arapua had previously transferred to another servicer respondent persuasively demonstrated that this servicer had subsequently returned these receivables back to arapua as essentially uncollectible see superior trading i t c pincite n if this was indeed what had transpired then there was little if any potential for generating profits from servicing the arapua receivables any liability on the part of arapua for contributing uncollectible receivables was nullified by a limitation of liability clause in the date contribution agreement pursuant to this clause the nominal partnership’s maximum aggregate liability in respect of all damages shall not exceed us dollar_figure conversely the maximum aggregate liability of the nominal partnership in respect of all damages relating in any way to any receivables shall not exceed the current fair_market_value of such receivable at the time such damages are asserted the consequence of this limitation of liability clause as respondent asserts is that as to misrepresentations made in the date contribution agreement dollar_figure was the maximum liability that the nominal partnership could owe to arapua for any damages of arapua arapua’s liability in turn was limited to the fair_market_value of the receivables at the time the nominal partnership asserted a claim for damages as a result arapua’s representations and warranties in the date contribution agreement regarding the quality of the transferred receivables were completely toothless if in contradiction to arapua’s representations and continued b all in the family the motion to reconsider argues that it is sec_704 and not culbertson that supplies the definitive test to be applied here for determining a continued warranties and as alleged by respondent the transferred receivables turned out to have been those previously serviced by another entity and deemed uncollectible and returned to arapua or had already been written off for brazilian regulatory purposes arapua would be liable only to the extent of those receivables’ prevailing fair_market_value the latter in turn would assuredly have declined to reflect arapua’s own violation of its representations and warranties thus arapua bore no real liability for breaching any of its representations and warranties conversely arapua’s remedy for any violations of the representations and warranties furnished by the nominal partnership regarding arapua’s rights and privileges was limited to dollar_figure in sum the history of the receivables along with the limitation of liability clause in the date contribution agreement appear to have reduced arapua’s role in the venture to that of the agent or employee a fatal flaw for a favorable finding under the fourth luna factor further there was no sign of any representations made to participants in the market for servicing and collecting distressed receivables in brazil or the united_states that arapua and jetstream were joining forces as partners this weighs against finding a valid partnership under the fifth luna factor federal_income_tax returns forms u s return of partnership income were filed for the nominal partnership in which arapua was allegedly a partner for the tax years and however there was no suggestion that arapua itself represented or revealed to brazilian tax or financial reporting authorities that it had entered into a partnering arrangement or otherwise acquired a membership interest in an entity taxed as a u s partnership thus the sixth luna factor weighs against a valid partnership no more than three of the luna factors can be deemed to support a valid partnership even at a superficial level the remaining five luna factors either were not adequately proved or clearly repudiate a valid partnership thus a full-blown application of the eight-factor luna inquiry gives us no reason to reconsider or revise in the slightest our previous conclusion in superior trading i that no valid partnership was formed between arapua and jetstream putative partner’s status sec_704 provides that a person shall be recognized as a partner for purposes of this subtitle if he owns a capital interest in a partnership in which capital is a material_income-producing_factor emphasis supplied sec_704 which is titled family partnerships was enacted in to harmonize the rules governing interests in the so-called family_partnership with those generally applicable to other forms of property or business s rept no 1951_2_cb_458 despite its title and the congressional motivation in enacting sec_704 the provisions of sec_704 have been held to apply broadly to all partnerships in which capital is a material_income-producing_factor by the court_of_appeals for the seventh circuit where an appeal of the consolidated cases absent stipulation to the contrary lies see 447_f2d_547 7th cir we cannot agree that congress intended to limit sec_704 to family partnerships aff’g 54_tc_40 sec_704 is broad in its scope and covers a situation such as the instant case which does not involve a ‘family partnership’ see also 69_tc_119 n citing evans for the proposition that a lthough such section is primarily directed toward ‘family partnership ’ its language is sufficiently broad to cover the instant case which does not involve a ‘family partnership’ as defined in sec_704 the motion to reconsider dutifully notes that evans supports the assertion that sec_704 applies to all partnerships in which capital is a material_income-producing_factor however neither this assertion nor evans by itself admits the conclusion that culbertson no longer applies to nonfamily partnerships in which capital is a material_income-producing_factor seeking to persuade us that culbertson is inapplicable here the motion to reconsider twice cites pflugradt v united_states f 2d pincite in each instance accompanied by the following identical parenthetical quotation from it the test is no longer whether the parties acted in good_faith with a business_purpose in joining together to conduct the partnership business this was the test set forth in culbertson before present sec_704 was part of the code omissions and emphasis in original since pflugradt was a family_partnership case this replicated citation and parenthetical quote hardly advances the moving petitioners’ cause that culbertson is no longer good law for partnerships other than family partnerships respondent for his part in objecting to the motion to reconsider concedes that courts including the seventh circuit have applied sec_704 in family_partnership cases however in cases not involving family partnerships they have continued to apply the intent-based culbertson test as support respondent cites 590_f3d_410 7th cir citing commissioner v culbertson u s pincite rev’g in part vacating in part tcmemo_2007_21 where the court_of_appeals for the seventh circuit applied the culbertson totality-of-circumstances test to determine whether considering all the facts the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise respondent contends that because kanter did not involve a family_partnership the seventh circuit appropriately applied culbertson’s intent-based test respondent’s heroics notwithstanding we do not read kanter as reversing the court_of_appeals for the seventh circuit’s own holding in evans that sec_704 applies to all partnerships and not just family partnerships in which capital is a material_income-producing_factor we believe that the court in kanter applied the culbertson totality-of-circumstances test because the trial judge did not base his ruling on the fact that capital from the other partners was a material income producing factor a test derived from sec_704 instead he found that the partners had a good-faith intent to conduct a business_enterprise kanter v commissioner f 3d pincite the court_of_appeals found after applying the test outlined in culbertson that the record adequately supports the trial judge’s finding that all of the claimed partners were the actual partners id in other words in the absence of an evidentiary record establishing that capital was a material_income-producing_factor of the partnership at issue culbertson supplied the applicable test this formulation by the court_of_appeals for the seventh circuit of the culbertson test as the alternative to be invoked when the predicate for sec_704 is not satisfied is entirely consistent with other opinions from courts in that and other circuits see eg 459_f3d_220 ndollar_figure 2d cir faulting the trial_court for finding a valid partnership without examining the question under the all-facts-and-circumstances test of culbertson and remanding for consideration in the first instance the taxpayer’s argument that regardless of the outcome of the culbertson inquiry a valid partnership existed under sec_704 555_fsupp_110 n d ill culbertson is still good law this is so although the code’s present sec_704 replaced the ‘good-faith business purpose’ test in force in with the ‘ownership of a capital interest’ test cf 666_f3d_836 2d cir assuming but not conceding that there may be circumstances in which the application of culbertson and sec_704 yields different results as to whether the purported holder of a partnership_interest qualifies as a partner the court held that in a pplying culbertson we found that the taxpayer’s claimed subjective intent was insufficient to defeat the plain objective facts and we rely on largely the same objective factors in concluding the absence of a ‘capital interest’ for the purpose of sec_704 emphasis supplied none of the petitioners in the consolidated cases before at trial or in their posttrial briefs argued that sec_704 applied to the purported partnership between arapua and jetstream because capital was a material_income-producing_factor there is not a single citation of sec_704 in either the opening or reply brief for any petitioner indeed as discussed above petitioners had cited culbertson at length and with approval in their opening brief further no evidence was introduced at trial to establish the materiality of capital as an income-producing factor of the alleged business_enterprise established by arapua and jetstream pursuant to rule a the burden of proving the existence of a valid partnership between arapua and jetstream lies on petitioners see 107_tc_94 petitioner bears the burden of proving that respondent’s determinations in the fpaa are erroneous petitioners failed to raise the applicability of sec_704 in their petitions when assigning errors to respondent’s fpaas under rule b and d c which governs the content of petitions in partnership actions a ny issues not raised in the assignments of error shall be deemed to be conceded moreover the record in the cases is devoid of any evidence of the materiality of capital as an income-producing factor of the claimed partnership the motion to reconsider contends that arapuã’s contribution of the receivables was clearly a capital_contribution emphasis supplied the motion doubles down on this attempt at proof by intimidation and declares that arapuã’s interest is the very definition contemplated by the regulations promulgated under sec_704 and acknowledged by the seventh circuit emphasis supplied dispensing with the niceties of referring to previously admitted evidence the motion proclaims in conclusory fashion that the purported venture between arapua and jetstream was a capital intensive partnership because it required money and other financial resources to produce income and acquire new portfolios of debt to collect upon under rule c statements in briefs and unadmitted allegations in pleadings do not constitute evidence the motion does not ask us to reopen the record to introduce new evidence regarding the materiality for purposes of sec_704 of capital as an income-producing factor for the purported partnership between arapua and jetstream even if it did we would deny such a request for the reasons set forth below in part iii in the absence of an evidentiary record establishing that capital was a material_income-producing_factor in the purported partnership at issue kanter is clear that culbertson’s intent-based test controls the resolution of whether a partnership was formed superior trading i properly applied this test to conclude the absence of a valid partnership between arapua and jetstreamdollar_figure 10searching the record on our own we are at a loss to see how moving petitioners’ invocation of the regulations promulgated under sec_704 advances their cause any in general capital is not a material_income-producing_factor where the income of the business consists principally of fees commissions or other compensation_for_personal_services performed by members or employees of the partnership sec_1_704-1 income_tax regs petitioners’ own posttrial brief underlined the limited availability and use of capital and the labor-intensive nature of the business venture that rogers was purportedly pursuing highlighting the shoestring quality of the venture’s operations the brief proudly proclaims that rogers and multicred risked the funds they had invested to start the venture there were no other coffers or deep pockets engaged in the venture from which to draw rogers did not enjoy substantial income or capital from other sources to cushion an economic loss at the time and scarce funds were devoted to planning due diligence and implementation of the business plan nothing we say could be more damning to moving petitioners’ sec_704 argument than the assertion in petitioners’ posttrial brief that the claimed partnership between arapua and jetstream was capitalized with a thousand u s dollars not hundreds of thousands moreover moving petitioners’ claims of arapua’s contribution which they insist was clearly a capital_contribution arguably substantiated could not increase capital by more than dollar_figure see infra note and accompanying text discussing the aggregate payments made to arapua even assuming that none of continued continued the payments to arapua represented compensation_for the favorable tax_attributes of the receivables ie the built-in losses arapua’s capital_contribution was no more than dollar_figure employing that contribution and arguably a thousand u s dollars which petitioners’ posttrial brief quantifies as the cash capital at the venture’s disposal the claimed partnership between arapua and jetstream was able to generate revenues that petitioners acknowledge aggregated at least dollar_figure million during and pointing to such revenues petitioners’ posttrial brief boasts that there are over dollar_figure million reasons respondent’s position on economic_substance is errant clearly the magnitude of capital that the venture allegedly deployed pales in comparison to the amount of income that it admittedly earned capital seems to be even more insignificant to the venture’s scale and scope when one considers the face_amount of so-called assets asserted to have been controlled rogers testified at trial and petitioners’ posttrial brief reiterates that o n date arapuã contributed approximately brazilian rdollar_figure worth of receivables to the claimed partnership with jetstream at the then-prevailing exchange rate these receivables constituted approximately dollar_figure million in face value that figure represents a multiple exceeding times the total amount of capital of no more than dollar_figure that moving petitioners allege was made available to the venture petitioners’ posttrial brief contends that t he record in this case confirms that the partnership held substantial assets namely the contributed receivables emphasis supplied what was left unsaid but what follows inevitably from moving petitioners’ claims is that such substantial assets were obtained and supported by a relatively small sum of quantifiable capital as sketched out by petitioners at trial and in their posttrial brief the supposed business plan underlying the activities and operations that respondent has challenged envisaged extracting value from receivables with a meager measure of objectively verifiable worth petitioners’ posttrial brief states that arapuã and jetstream shared the same goal and motivation unlock value from previously non-performing dusty assets in order to turn a profit however capital is ordinarily a material_income-producing_factor if the operation of the business requires substantial inventories or a substantial investment in plant machinery or other equipment sec_1_704-1 income_tax regs petitioners’ avowed business plan belies continued continued the conclusion that capital was a material_income-producing_factor of their venture under the very regulations they would have us apply finally we consider an argument that moving petitioners have not quite enunciated but that we can isolate as the only one possibly supporting a finding that capital was a material income-income producing factor of the venture between arapua and jetstream this argument would discard petitioners’ earlier submissions that the business plan for the venture between arapua and jetstream consisted of unlock ing value from previously non-performing dusty assets in order to turn a profit clearly a labor-intensive enterprise instead the argument would posit jetstream partnering with arapua to realize economic gains latent in the receivables arguably an operation in which capital is material to the production_of_income under this theory the relatively small amount of arapua’s redemption payments could conceivably be explained away as a bargaining triumph on the part of jetstream but once we acknowledge that the venture consisted of seeking to reap economic gains inherent albeit not fully exposed in the arapua receivables then claims for nonrecognition treatment under sec_721 become untenable specifically the professed venture is then transparently rendered an arrangement by which the fruits are attributed to a different tree from that on which they grew 281_us_111 the case stands for the general proposition that income is taxed to the one who earns it conversely tax deductions are allowed to the one who suffers the corresponding economic loss this anticipatory-assignment- of-income doctrine should preclude nonrecognition under sec_721 for arapua’s transfer of receivables and render the transaction a sale for tax purposes to show this we digress a little and delve into the legislative_history of amendments made in to a related code section sec_704 sec_704 which generally reserves precontribution gain_or_loss on contributed_property for allocation to the contributing_partner was amended in and made mandatory for all income items relating to the contributed_property before the amendments to sec_704 courts routinely applied the assignment-of-income doctrine articulated in lucas v earl u s pincite to prevent contributing partners from assigning income to other partners see eg 133_f2d_905 5th cir mayes v commissioner continued continued 21_tc_286 106_fsupp_961 e d okla aff’d 207_f2d_326 10th cir in congress amended sec_704 to cover not just depreciation depletion or gain_or_loss relating to contributed_property but also all allocations of income gain loss and deduction arising from such property congress was especially concerned about shutting down the abusive transfer to a partnership of accounts_receivable by a cash_method partner a transfer that effectively assigned to the other partners income that had been earned by the contributing_partner see h_r conf rept no pincite c b vol congress expected that as a consequence of extending sec_704 to income items the nonrecognition rule_of sec_721 would generally govern contributions of ongoing businesses and works-in-progress to a partnership see id see also revrul_84_115 1984_2_cb_118 however congress made it clear that the assignment-of-income doctrine continues to remain applicable in the partnership context in particular the conference committee report is explicit that the amendments to sec_704 are not intended to override the anticipatory_assignment_of_income doctrine in those situations in which such doctrine would apply to a cash_method partner’s contribution of accrued but unpaid items to a partnership h_r conf rept no pincite as we explained in superior trading i t c pincite the transactions at issue here sought to exploit a perceived loophole in sec_704 as in effect before date based on the legislative_history of the amendments to sec_704 discussed above there is a compelling almost irresistible case for filling any gap real or imagined in the allocation regime of sec_704 by invoking the assignment-of-income doctrine where applicable and as also shown above arguing that jetstream and arapua were partners in a business for realizing latent economic gains in consumer receivables justifies virtually mandates applying the assignment-of-income doctrine consequently arapua’s transfer of receivables should not receive nonrecognition treatment but instead be considered a taxable sale_or_exchange all built-in tax losses in the receivables would then be considered realized at the time of transfer and be allocable to arapua thus it seems to us that moving petitioners’ sec_704 victory continued c life is life and fun is fun but it’s all so quiet when the goldfish die in an attempt to salvage the claimed partnership between arapua and jetstream the motion to reconsider makes one final argument that we can only and charitably label a non sequitur the motion contends that our candid observation in superior trading i t c pincite that servicing of distressed brazilian consumer receivables was attracting the interest and investment dollars of legitimate and sophisticated u s investors during and is alone determinative of a valid partnership between arapua and jetstream emphasis supplied as support for this leap of il logic from our neutral comments on market conditions to petitioners’ favored tax outcome the motion cites 319_us_436 and 103_tc_501 respondent points out in his objection to the motion to reconsider that under moline properties a corporation is to be respected for federal tax purposes if its continued howsoever remote its likelihood could only be pyrrhic prevailing in the battle to invoke sec_704 to establish a valid partnership would extract the ultimate cost of losing the war over nonrecognition treatment under sec_721 to retain the receivables’ built-in tax losses purpose at the time of formation is to conduct a business or if it carries on a business this court had applied this disjunctive two-pronged test of moline props in bertoli to a nominal partnership between family members that a state court had previously found was a ‘sham’ created for the purpose of defrauding creditors bertoli v commissioner t c pincite because t he labels applied to a transaction for purposes of state law are not binding for federal tax purposes the court looked to the principles announced in moline properties to determine whether a partnership will be recognized for federal tax purposes id pincite thus the court required that the entity must be created for a business_purpose or must carry on a business activity id pincite emphasis supplied what we said in superior trading i regarding the market for servicing brazilian consumer receivables does not satisfy either of these prongs of the moline props disjunctive test with respect to the purported partnership between arapua and jetstream moving petitioners defy both grammar and grace to arrogate and impute to their own actions our general observation about legitimate and sophisticated u s investors investing in this market concluding from our statement that the particular entity allegedly formed by arapua and jetstream furthered a nontax legitimate or sophisticated business_purpose or conducted legitimate or sophisticated business activities is unwarranted and untenable to the contrary we had explicitly found in superior trading i t c pincite that arapua’s sole motivation appeared to be to derive cash for its receivables in order to avert or delay a forced liquidation we had underlined the stark divergence in the respective interests of arapua and jetstream with respect to the transfer of the receivables id we went on to find that arapua was not seeking to partner with jetstream in servicing and extracting value from the receivables instead it was looking for ready cash id ignoring these findings_of_fact moving petitioners instead torture our commentary to extract an imagined confession as literary devices non sequiturs may provide comedic relief but as logical constructs they are irksome and in resolving tax disputes misleading iii the dog that did not bark in superior trading i t c pincite we concluded that the marked contrast in the motivations of arapua and jetstream militated against finding either that a valid partnership existed between the two or assuming arguendo such a partnership that a bona_fide contribution of the receivables was made by arapua we stated that though t he objective evidence regarding the stark divergence in the respective interests of arapua and jetstream with respect to the transfer of the receivables undermines petitioners’ cause e ven more troubling is petitioners’ failure to definitively account for arapua’s so-called redemption from the purported partnership petitioners failed to establish exactly when and how arapua was paid to give up its claimed partnership_interest id to us this failure was analogous to the curious incident of the dog in the night-time that did nothing dollar_figure in response moving petitioners now insist on going back in time and adding sound to a hitherto deafeningly silent vignette they claim as it were that far from doing nothing the dog was actually barking its head off all night the motion to vacate claims that s ubsequent to trial petitioners obtained copies of checks issued by a third party to arapuã in and of which petitioners did not have possession at trial which checks show that arapuã was redeemed out by this third party this vivaldi-like orchestration of a barking dog is too contrived and arrives too late in the season to spring to petitioners’ aid we ignore for now questions of admissibility of the newly discovered evidence and consider the offered evidence at face value copies of the two self- 11arthur c doyle silver blaze reprinted in william s baring-gould the annotated sherlock holme sec_261 sec_277 styled checks were attached as exhibit a to the motion to vacate a cursory examination confirms respondent’s statement that these checks are in fact untranslated documents purportedly showing wire transfers to arapua we agree with respondent that evidence of these wire transfers does not support petitioners’ cases and therefore would not change the outcome both wire transfers originated in on november and december respectively the originator of both wire transfers was multicred a collection agency engaged by rogers on behalf of jetstream to service the arapua receivables the motion to vacate implies that multicred was the third party that had redeemed arapua from its purported partnership with jetstream however at trial rogers had testified on cross-examination that w ith multicred i had an understanding that for that half of the percent investment would come to brazil and that out of that they would pay their expenses and they would redeem out arapua emphasis supplied the motion to vacate’s claim of arapua’s being redeemed by a third party subverts substance in favor of form moreover the claim is contradicted by roger’s own trial testimony the wire transfers merely serve to corroborate rogers’ trial testimony that multicred was acting as jetstream’s de_facto agent in making redemption payments to arapua further evidence of some of the payments made to arapua whether on behalf of jetstream or by a third party in no way undermines our finding in superior trading i t c pincite that p etitioners failed to establish exactly when and how arapua was paid to give up its claimed partnership_interest that moving petitioners have finally been able to account for a portion or perhaps even all of the cash eventually transferred to arapua does not by itself definitively resolve the uncertainty surrounding the consideration promised and paid to arapua for relinquishing the entirety of its purported partnership_interest specifically the total amount and nature of this consideration and the period over which it was paid remain indeterminatedollar_figure not only is the offered evidence of arapua’s redemption payment not probative it is also untimely because rule sec_161 and sec_162 which govern motions to reconsider and vacate respectively are silent on the matter of granting relief on the basis of new evidence discovered after a trial we look to the analogous provision in the federal rules of civil procedure see rule b rule b of the federal rules of civil procedure sets forth the grounds for relief from a final judgment 12if in fact exhibit a of the motion to vacate which shows aggregate transfers of dollar_figure all of which were made in represents the sum total of all payments made to arapua it would tend to indicate that arapua’s status as a partner was even more shortlived and tenuous than we had hitherto assumed in superior trading i likewise arapua’s receivables were more distressed and had a lower intrinsic worth than we had surmised order or proceeding pursuant to rule b of the federal rules of civil procedure one of these grounds is newly discovered evidence that with reasonable diligence could not have been discovered in time to move for a new trial the court_of_appeals for the seventh circuit has held that a party needs awfully good stuff to win a rule b motion 206_f3d_725 7th cir emphasis supplied however moving petitioners’ stuff is awfully far from awfully good in point of fact much as with the claimed basis in the receivables transferred by arapua there exists a woeful lack of substantiation the motion to vacate is completely silent on why the offered documentation of multicred’s payments to arapua with reasonable diligence could not have been discovered earlier see fed r civ p b therefore we are well within our discretion at this late date to disregard the documents attached to the motion to vacate see eg 977_f2d_1067 7th cir holding that a trial_court did not abuse its discretion when in denying a motion made under rule b of the federal rules of civil procedure it refused to consider newly discovered evidence that was within the reach and control of the defendant and allegedly located within his own files iv despair ruins some presumption many having concluded in the alternative the absence of a valid partnership and the lack of a bona_fide contribution we went on in superior trading i t c pincite to concede arguendo both alternative holdings and still find against petitioners we held that p etitioners have given us no reason to challenge respondent’s assertion that as a result of arapua’s receipt of money within years of transferring the receivables ‘the transaction is presumed to be a sale under sec_707 and the regulations promulgated thereunder ’ id specifically we found that petitioners had failed to rebut the disguised sale presumption of sec_707 as interpreted and implemented by sec_1_707-3 income_tax regs stating that if within a two-year period a partner transfers property to a partnership and the partnership transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale emphasis supplied the motion to reconsider contends that i n holding that it appears that arapuã was redeemed out and thus there was a disguised sale the court failed to address the ten factors set forth under the regulations promulgated under sec_707 b such disregard is clear error because applying these ten factors it is clear that no disguised sale occurred emphasis supplied what is clear however is that moving petitioners consider a rebuttable_presumption synonymous with a naked assertion requiring independent verification in effect moving petitioners disagree with an application of the presumption that sec_1_707-3 income_tax regs directs us to make the plain language of this regulation establishes a rebuttable_presumption of a disguised sale in the event of a transfer of property from a partner to the partnership and a transfer of consideration from the partnership to the partner both within a two-year window notwithstanding the passive voice of the conditional clause in the regulation it is readily apparent that the burden falls on the taxpayer of clearly establish ing that the transfers do not constitute a sale sec_1_707-3 income_tax regs emphasis supplied see also rule a moving petitioners should have had no reason to conjecture otherwise in the light of our unambiguous statement in superior trading i t c pincite we may conclude from petitioners’ failure to rebut this presumption that arapua sold its receivables to warwick rather than contributed them for a partnership_interest emphasis supplied the 10-factor facts-and-circumstances test of sec_1_707-3 income_tax regs that moving petitioners refer to describes their burden not ours petitioners failed to carry this burden at trial and no amount of after-the-fact indignation can overcome that palpable failuredollar_figure 13the regulations are clear that if within a two-year period a partner transfers property to a partnership and the partnership transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale sec_1_707-3 income_tax regs emphasis supplied even if we were to ignore petitioners’ failure to carry their burden it is readily apparent that the 10-factor facts-and-circumstances test set forth in sec_1_707-3 income_tax regs cannot help moving petitioners to rebut the sale presumption of sec_1_707-3 income_tax regs as we show below rogers’ ability to raise funds from individual u s investors an ability which did not depend upon any value added to the receivables transferred by arapua in an amount sufficient to redeem out arapua from its purported partnership with jetstream constitutes an insurmountable hurdle to overcoming the presumption sec_1_707-3 income_tax regs provides that a disguised sale has occurred if each of the following two conditions obtains i t he transfer of money or other consideration would not have been made but for the transfer of property and ii i n cases in which the transfers are not made simultaneously the subsequent transfer is not dependent on the entrepreneurial risks of partnership operations however where the rebuttable_presumption of sec_1_707-3 income_tax regs applies it stands to reason that a finding of a disguised sale is required unless the facts and circumstances clearly establish that at least one of the two conditions listed in sec_1_707-3 income_tax regs does not exist continued continued specifically either a t he transfer to the partnership would have been made regardless of the partner’s transfer to the partnership or b t he partnership’s obligation or ability to make this transfer depends at the time of the transfer to the partnership on the entrepreneurial risks of partnership operations sec_1_707-3 example income_tax regs petitioners have not alleged that arapua would have received cash payments from its nominal partnership with jetstream even in the absence of transferring receivables to this purported partnership thus we consider exclusively whether the nominal partnership’s ability to transfer funds to arapua at the time of arapua’s claimed contribution of the receivables depended upon the entrepreneurial risks of partnership operations of the factors listed in the facts-and-circumstances test of sec_1 b income_tax regs that may tend to prove the existence of a sale under paragraph b of this section we find three axiomatically indicating a sale by the fact that arapua was redeemed out of the nominal partnership as a consequence of the cash payments in particular factors viii ix and x concerning respectively partnership_distributions allocations or control of partnership operations designed to effect an exchange of the burdens and benefits of ownership of property transfer of money or other consideration by the partnership disproportionately large in relationship to the partner’s general and continuing interest in partnership profits and the partner ha ving no obligation to return or repay the money or other consideration to the partnership all weigh in favor of a sale because petitioners no longer claimed arapua was a partner of jetstream following the cash payments to arapua another two factors factors v and vi each discussing partnership indebtedness incurred to make payments to a partner are inapplicable here because the nominal partnership did not take on debt to redeem out arapua of the remaining five factors moving petitioners could at most claim that three have not been fully satisfied specifically moving petitioners may argue that factors i ii continued continued and iii requiring respectively t hat the timing and amount of a subsequent transfer are determinable with reasonable certainty at the time of an earlier transfer t hat the transferor has a legally enforceable right to the subsequent transfer and t hat the partner’s right to receive the transfer of money or other consideration is secured in any manner taking into account the period during which it is secured weigh against a sale because arapua was never assured about the timing and amount of any redemption payments such claims if they were advanced would have been undermined by rogers’ trial testimony discussed supra text between note sec_11 and sec_12 and infra this note more importantly we find factors iv and vii dispositive for defeating a claim that arapua’s redemption payments depended upon the entrepreneurial risks of partnership operations these two factors support finding a disguised sale if respectively any person has made or is legally obligated to make contributions to the partnership in order to permit the partnership to make the transfer of money or other consideration and the partnership holds money or other liquid_assets beyond the reasonable_needs_of_the_business that are expected to be available to make the transfer taking into account the income that will be earned from those assets the venture purportedly set up for servicing arapua’s receivables had available to it funds furnished by individual u s investors who acquired interests in the various holding_companies to take advantage of the high basis of the arapua receivables respondent presented credible_evidence at trial that in at least these proceedings the venture did not transfer any receivables to a trading company until an investor was found to purchase an interest in the holding_company consequently several individual u s investors had supplied funds that did not represent reasonable_needs_of_the_business for servicing the arapua receivables a fraction of these funds was eventually used to redeem arapua continued v a skip in our step the motion to reconsider criticizes the application of the step_transaction_doctrine in superior trading i t c pincite for creating steps that were not in fact takendollar_figure in 90_tc_171 aff’d continued under petitioners’ own version of the events the ability to transfer funds to arapua at the time of arapua’s claimed contribution of the receivables did not depend upon the value added to those receivables as a result of any servicing and collection activity moving petitioners themselves have stated that the funds for redeeming arapua were supplied by multicred see supra text between note sec_11 and sec_12 further as discussed above rogers testified at trial that he had an understanding with multicred about providing the funds to redeem out arapua more importantly rogers admitted at trial that he had arranged to make available to multicred the funds that were eventually distributed to arapua on cross-examination rogers stated that he had set up a competition between multicred and arapua he acknowledged that the percent of the face_amount of arapua’s receivables that went to brazil that actually went in the first instance to multicred was subsequently transferred to arapua consequently the ability to make payments to arapua could not have depended upon any value extracted from the receivables to the contrary the funds that ended up with arapua merely represented a fraction of the total amount that rogers raised from u s investors lured by the prospect of large tax losses 14the motion to reconsider also contends that arapua’s redemption was irrelevant for transferring the high basis of arapua’s receivables to individual u s investors according to moving petitioners even in the absence of arapua’s redemption an individual u s investor would have inherited arapua’s high basis by acquiring membership interest in a trading company by indirectly purchasing a holding_company certainly the shelter could have been structured to allow for arapua to remain in a claimed partnership with jetstream however arapua’s basis in its receivables could not have been inherited by another entity without arranging the exit of arapua superior trading i t c pincite whether arapua’s exit continued without published opinion 886_f2d_1318 7th cir this court had indeed rejected the commissioner’s recharacterization of a transaction because the court found that the recharacterization does not simply combine steps it invents new ones that case involved a corporate restructuring in which a publicly traded parent_corporation divested a wholly owned subsidiary to an acquirer the acquirer acquired the parent’s shares in a public_tender_offer the parent then redeemed these shares by distributing to the acquirer shares of its wholly owned subsidiaries continued was effected at the level of the nominal partnership as indeed it was here or whether arapua remained a purported partner of the nominal partnership which in turn exited by transferring the receivables does not affect our conclusion that arranging for the tax benefits at issue required the carefully choreographed entry and exit of arapua such entry and exit could not but have been previously arranged to reach the desired end result--allocation of the recognized tax loss away from arapua id the motion to reconsider suggests that arapua’s high basis in the receivables could have been inherited by individual u s investors even if arapua had not been redeemed out of its nominal partnership with jetstream in such a case arapua would have continued to be a purported partner of jetstream throughout the entire process as the nominal partnership claimed to contribute the high-basis receivables to trading companies and subsequently sold membership interests in the trading companies to holding_companies nonetheless arapua would have surely exited or divested all direct and indirect ownership claims on the receivables it would have done so despite continuing as a purported partner of jetstream when the membership interests in the trading companies were sold to holding_companies this variation on the shelter from what actually transpired where arapua was redeemed out seems to us to be a distinction without a difference for purposes of applying the step_transaction_doctrine even with arapua persisting as a purported partner of jetstream the remaining transactional steps would have been just as collapsible as we in fact found them in either formulation we are free to invoke the step_transaction_doctrine and collapse the formal steps into a single transaction id to render this a taxable transaction the commissioner sought to recharacterize it as a sale by the parent of the subsidiary’s stock to the acquirer this entailed reversing the chronological sequence of the steps that actually transpired thus the commissioner propose d to recharacterize the tender offer redemption as a sale of the target’s shares to the acquirer followed by a self-tender id the court declined to follow the commissioner’s revisionist view of history because he had changed the facts to fit the theory other courts have similarly refrained from applying the step_transaction_doctrine to recharacterize a transaction where the recharacterization requires fabricating fictional economic events see eg 490_f2d_241 2d cir rejecting the commissioner’s argument for applying the step_transaction_doctrine because w ere we to adopt the commissioner’s view we would be required to recast two actual transactions into two completely fictional transactions aff’g t c memo 361_f2d_972 ct_cl useful as the step_transaction_doctrine may be in the interpretation of equivocal contracts and ambiguous events it cannot generate events which never took place just so an additional tax_liability might be asserted these courts balked at applying the step_transaction_doctrine where the application entailed positing an economic event that had not in fact transpired clearly merely redefining in a manner that renders unambiguous a step that was actually taken does not constitute creating this step and does not bar applying the step_transaction_doctrine however in superior trading i we did not even go that far we did not invent new steps or reorder the chronological sequence of actual steps we did not redefine any steps we simply collapsed the alleged contribution by arapua of its receivables a step that had barely preceded arapua’s claimed redemption with this redemption we were left with a single step consisting of arapua’s transfer of receivables in exchange for an indeterminate amount of money thus w e conclude d that the various intermediate steps of the transaction structured and put into operation by rogers are properly collapsed into a single transaction this transaction consisted of arapua’s selling its receivables for the amount of cash payments that were eventually made to arapua superior trading i t c pincite as mentioned above rogers who was the sole owner and director of jetstream during the relevant time had devised and marketed the dad shelter at issue in the consolidated cases to effectuate the dad shelter in these cases rogers fashioned an elaborate construct of purported partnerships arranged in a tiered_structure this structure constituted the backdrop against which we applied the step_transaction_doctrine in superior trading i under the end result test of the step_transaction_doctrine we held that we can safely invoke the step_transaction_doctrine here by petitioners’ own admission the tax benefits of the dad shelter were a legitimate inducement for individual u s investors to invest in the venture but arranging for these tax benefits required the carefully choreographed entry and exit of arapua such entry and exit could not but have been previously arranged to reach the desired end result--allocation of the recognized tax loss away from arapua id pincite similarly under the interdependence test we found ourselves free to invoke the step_transaction_doctrine and collapse the formal steps into a single transaction id pincite the step_transaction_doctrine was invoked in the context of the pyramid-like partnership structure constructed by rogers but these exact contextual facts are not imperative for properly invoking the doctrine to reduce the dad shelter to its essential core--transferring high-basis low-value assets such as the arapua receivables from a tax indifferent to a tax sensitive party the tax preferred feature of the shelter entails shrouding the transfer of such assets within the cloak of a nonrecognition_transaction allegedly this nonrecognition transfer maintains these assets’ high basis even in the hands of the transferee consequently a nonrecognition_transaction is a necessary element of the shelter in these consolidated cases the nonrecognition_transaction consisted of the claimed contribution by arapua of its receivables to a purported partnership another necessary component of the shelter is arranging for the removal from the ostensible venture of the tax_indifferent_party so that the inherited high basis comes to rest with the tax sensitive parties in these cases the removal was effected by the claimed redemption of arapua from the purported partnership in the consolidated cases the combined operations of sec_721 and sec_704 respectively allegedly maintained the high basis of the arapua receivables after their transfer however a partnership structure and the rules of subchapter_k are not essential to a dad scheme and therefore not indispensable for invoking the step_transaction_doctrine to reveal the scheme’s true substance indeed one can conceive of variants of the dad shelter employing nonrecognition transfers to a domestic nontaxable or tax-exempt_entity rather than a contribution by a foreign_entity to a domestic_partnership regardless the step_transaction_doctrine would remain as valid for rejecting the elected form and elevating the economic_substance t he step_transaction_doctrine is particularly tailored to the examination of transactions involving a series of potentially interrelated steps for which the taxpayer seeks independent tax treatment 190_f3d_1165 ndollar_figure 10th cir consequently the doctrine readily lends itself to recasting a dad shelter whatever the shelter’s actual manifestation thus and ironically dad becomes a poster-child for invoking the step_transaction_doctrine vi cascading penalties after we issued superior trading i the court_of_appeals for the fifth circuit in 659_f3d_466 5th cir aff’g 651_fsupp2d_596 n d tex affirm ed in all respects the district court’s judgment that had sealed the fate of another dad shelter that one involving chinese nonperforming loans at the trial stage the u s district_court for the northern district of texas had sustained the commissioner’s denial of deductions for the claimed losses but declined to uphold the accuracy-related_penalty 651_fsupp2d_596 the district_court found that the protagonist of that particular dad shelter d andrew beal a banker had acted with reasonable_cause and in good_faith according to the court beal is an aggressive risk-taker a noted gambler who makes big bets sometimes he wins and sometimes he loses--but he plays the game above board id pincite the district_court in its findings_of_fact made a point of noting that although beal is a highly sophisticated and experienced banker he has no professional or educational background in tax law id pincite consequently the court gave controlling weight to the finding that plaintiff sought legal advice from qualified accountants and tax attorneys concerning the legal implications of their investments and the resulting tax deductions and hired professionals to write two detailed tax opinions id pincite emphasis in original based on this finding and assuming that the penalties were otherwise deemed applicable the court conclude d that the calculation of taxes was done in good_faith and with reasonable_cause id in superior trading i t c pincite citing 131_tc_275 we made the reasonable_cause and good_faith determination at the partnership level taking into account the state of mind of the general_partner isolating rogers’ conduct as the sole determinant for this purpose we found that there had been no showing of reasonable_cause or good_faith on rogers’ part in conceptualizing designing and executing the transactions to the contrary as we have detailed above rogers’ knowledge and experience should have put him on notice that the tax benefits sought by the form of the transactions would not be forthcoming and that these transactions would be recharacterized and stepped together to reveal their true substance id pincite nothing in the discussion of the penalties at issue in southgate at trial or on appeal gives us pause to reconsider our own resolution of the question in superior trading i if anything the district court’s analysis of the requirements for reasonable_cause and good_faith in southgate confirms the decision in superior trading i t c pincite to sustain the accuracy-related_penalty in sharp contrast with beal the banker at the center of the southgate dad rogers had practiced tax law for over three decades when he devised his tax alchemy scheme see superior trading i t c pincite as a graduate of harvard law school an institution that sends its students out into the professional world with the exhortation to serve better thy country and thy kind and as a member of the legal profession and an officer of this court rogers was under an obligation to exercise much more care and act with far greater discretion than he did sec_6673 allows us to award a penalty to the united_states in an amount of up to dollar_figure w henever it appears to us that proceedings have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position in such proceeding is frivolous or groundless emphasis supplied whatever the merits of the original petitions underlying the consolidated cases the motions to reconsider and vacate are frivolous and seem to serve no purpose other than delay any time that we expend on resolving such matters necessarily takes away from the time we can devote to taxpayers with genuinely unresolved issues we warn moving petitioners that if they persist with tactics to further prolong these proceedings we will not hesitate where appropriate to impose sanctions under sec_6673 vii epilogue we are mindful of the fact that the ultimate burden of what we say and do here will be borne by those not before us--the individual investors in the various holding_companies that however is a necessary consequence of the essential design of tefra tefra quite perversely hands the keys to the sand castle to those with everything to gain and nothing to lose nonetheless our duty is to apply the law as written by congress and reasonably interpreted by the secretary but even as we fulfill that obligation we caution all unsuspecting taxpayers who have already been or may in the future be tempted to invest in such too-good-to-be- true sheltering transactions or to tie up this court in tefra’s procedural knots the wheels of tefra may grind slowly but grind they will and the grist they mill could have been the investors’ half a loaf we have considered all the other arguments made by petitioners and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing appropriate orders will be entered
